Citation Nr: 1814102	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-20 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome.

2. Entitlement to a rating in excess of 10 percent for left knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to February 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This case was previously before the Board in August 2016, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran's right knee retropatellar pain syndrome is manifested by periarticular pathology productive of painful motion. Extension is full and flexion is better than 45 degrees.

2. The Veteran's left knee retropatellar pain syndrome is manifested by periarticular pathology productive of painful motion. Extension is full and flexion is better than 45 degrees.

3.  The AOJ rated the disability under code 5257.  There is no more than slight instability of each knee.


CONCLUSIONS OF LAW

1. Right knee retropatellar pain syndrome based upon instability or subluxation is no more than 10 percent disabling. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2017).

2. Right knee retropatellar pain syndrome based upon painful motion is 10 percent disabling. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).

3. Left knee retropatellar pain syndrome based upon instability or subluxation is no more than 10 percent disabling. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2017).

4. Left knee retropatellar pain syndrome based upon painful motion is 10 percent disabling. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All duties under VCAA have been met. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Mansfield, 21 Vet. App.  505 (2007). This practice is known as staged ratings. Id.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees. 38 C.F.R. § 4.71, Plate II. Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion. Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 60 degrees is 0 percent; 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent. 38 C.F.R. § 4.71a, DC 5260. Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 5 degrees is 0 percent; extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent. 38 C.F.R. § 4.71a, DC 5261. 

Under VAOPGCPREC 9-2004, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-2004 (September 17, 2004). Because ratings may be separately assigned for limitation of flexion and limitation of extension, the Board will consider both Diagnostic Codes.

Diagnostic Code 5257 pertains to other impairment of the knee involving recurrent subluxation or lateral instability and provides a 10 percent rating for slight impairment, 20 percent rating for moderate impairment, and 30 percent rating for severe impairment. 38 C.F.R. § 4.71a, Diagnostic Code 5257. The VA General Counsel has issued a precedential opinion holding that separate ratings may be assigned for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257. See VAOPGCPREC 23-97 (July 1, 1997). 

The Veteran is currently rated at 10 percent in each knee under Diagnostic Code 5257.  Code 5257 contemplates instability or subluxation.  In order to warrant a higher evaluation, there must be moderate instability or subluxation.  Separate evaluations may be assigned for compensable limitation of flexion or limitation of extension.

The Veteran has reported pain and swelling that can last for several days, popping or buckling when taking steps, and inability to walk, stand, or sit for long stretches. The Veteran has also stated that she wears a knee brace for instability and that her knee giving out is a common occurrence. These are all lay observable symptoms which she is competent to report. Jandreau v. Nicholson, 492 F.3d 1372. A September 2012 statement submitted by the Veteran's friend similarly stated that the Veteran experiences pain while sitting, cannot kneel, cannot get up without support if she squats, cannot go for long walks, and that her knees often swell up and are inflamed. 

Treatment records from throughout the appeal period report painful motion in both knees. Records from 2009-2013 report no instability and no subluxation in either knee. An assessment from the Seattle VA Medical Center in May 2014 notes moderate subluxation in the knees indicated by the Veteran's reports that her knees give out while going down stairs. Flexion and extension are reported as normal. The May 2014 assessment notes that pain began at 15 degrees flexion in the right knee and 30 degrees flexion in the left knee. 

The Veteran was provided a VA examination in October 2012. The examiner found full extension of the right knee. Flexion was limited to 105 degrees, with pain beginning at 0 degrees. The left knee also exhibited full extension, with flexion limited to 120 degrees. Functional loss was noted as less movement than normal and pain on movement. There was no additional functional loss after repeat testing for either knee. Muscle strength in both knees was normal. All joint stability tests were normal, and there was no evidence of patellar dislocation in either knee. 

In October 2014 the Veteran received another VA examination. The examiner found full extension of the right knee. Flexion was limited to 120 degrees, with pain beginning at 0 degrees. The left knee also exhibited full extension, with flexion limited to 120 degrees. Functional loss was noted as less movement than normal, pain on movement and disturbance of locomotion. After repeat testing, flexion was limited to 115 degrees in both knees. Muscle strength in both knees was normal. All joint stability tests were normal, and there was no evidence of patellar dislocation in either knee. 

Upon remand the Veteran was provided with another VA examination in September 2016. The examiner reported passive range of motion of 130 degrees flexion in the right knee and 140 degrees flexion in the left knee. Extension in both knees was 0 degrees. The examiner noted that the Veteran reported painful motion with flexion and extension of the right knee but that painful motion was not objectively observed. There was no additional functional loss after repeat testing. The examiner noted that the Veteran reported flare-ups, but that the examination was not conducted during a flare-up. Therefore the examiner could not provide information on functional loss during flare-ups without resorting to speculation. The examiner also reported the Veteran's active non-weight bearing range of motion, which was flexion of 120 degrees in the right knee and 140 degrees in the left knee. Extension in both knees was 0 degrees. The Veteran's active weight-bearing range of motion was flexion to 110 degrees in the right knee and 100 degrees in the left knee. Extension in both knees was 0 degrees. Muscle strength in both knees was normal. All joint stability tests were normal, and there was no evidence of patellar dislocation in either knee. 

Here, there is lay evidence of instability or subluxation.  However, when objectively tested, there was no instability or subluxation.  We conclude that the observations of skilled professionals are more probative and more credible than the lay evidence in this case.  Clearly, she is competent to report such impairment, but the objective evidence is more credible.  The current evaluation contemplates slight instability or subluxation and the more probative evidence establishes that she does not have instability or subluxation.  The Board does note that there was a report of moderate instability.  However, that report was based upon the lay statements and not objectively confirmed.  Since we find the lay report to be not credible, a medical conclusion based upon inaccurate information is equally inaccurate.  Since the appellant does not have moderate instability or subluxation, a higher evaluation under that code is not warranted.

We again note that the AOJ selected diagnostic code 5257.  We assume that the AOJ intended that which it did.  Code 5257 does not contemplate pain on motion or limitation of motion.  If there was error in the selection of the diagnostic code, it could have been corrected, but it was not corrected.  Since there is evidence of pain on motion and some limitation of motion, a separate 10 percent evaluation is warranted for each knee.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260.  The now assigned 10 percent evaluation contemplates periarticular pathology productive of painful motion.  It is consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A separate evaluation may be assigned for compensable limitation of extension or impairment of the meniscus.  Here, all credible evidence establishes that there is no limitation of extension or impairment of the meniscus.  Furthermore, although she may have pain throughout range of motion, nothing suggests that flexion is functionally limited to 30 degrees of less.  DeLuca, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  To the extent that there is pain and swelling, such does not functionally limit flexion to less than 45 degrees.

The Board has considered the reports of flare-ups. However, no examiner was able to quantify the extent of disability and the Veteran's own report is insufficient to establish limitation of function that would warrant a higher evaluation.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome instability or subluxation is denied.

Entitlement to a rating in excess of 10 percent for left knee retropatellar pain syndrome instability or subluxation is denied.

A separate 10 percent evaluation (painful motion) for right knee retropatellar pain syndrome is granted. 

A separate 10 percent evaluation (painful motion) for left knee retropatellar pain syndrome is granted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


